DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaugh (US 4669545 cited by applicant).
 	With respect to claim 1, Slaugh discloses a method comprising: 
- providing an acid-generating fluid (abstract) that comprises water (col. 4, lines 3-10) and a thermally activated strong acid precursor, the thermally activated strong acid precursor comprising: 
- sulfur dioxide (col. 3, lines 17-41, and 
- a precursor of a compound (carbonyl, col. 3, lines 3-41) adapted to react to liberate a component selected from aldehydes, ketones, and combinations thereof; 
- placing the acid-generating fluid into a subterranean formation (col. 3, lines 42-52); 
and 
- reacting the sulfur dioxide and the component selected from aldehydes, ketones, and combinations thereof to form a thermally activated strong acid (col. 3, line 53- col. 4, line 2). See the entire document, especially col. 3, line 17 – col. 4, line 10, and Example I. 
	However, the reference fails to teach “thermally activating the precursor, thereby liberating the component selected from aldehydes, ketones, and combinations thereof;” as called for in the claim. The Slaugh reference teaches “a particularly preferred procedure for acidizing a significant amount of acid reactive material at a significant distance within a subterranean reservoir around the well, the reactants are preferably injected in the form of a mixture of water, SO.sub.2 and carbonyl compound at a pressure at least substantially equaling the fluid pressure in the reservoir formation. And, the kind and amount of the carbonyl compound is selected to be relatively slowly reactive to form the hydroxysulfonic acid at the temperature of the reservoir” (col. 3, line 61 – col. 4, line 2). Even further, Example 1 describes a typical well temperature of 140-150oF. Therefore, the composition of water, plus sulfur dioxide in an aqueous liquid, plus a carbonyl precursor (aldehyde and/or ketone) placed in a subterranean formation forms a thermally activated strong acid. Therefore, the term “thermally activating the precursor, thereby liberating the component selected from aldehydes, ketones, and combinations thereof” is considered obvious to one of ordinary skill in the art. 
 	
With respect to claim 2, the reference teaches wherein the precursor is selected from the group consisting of: paraformaldehyde, polyoxymethylene, metaldehyde, trioxane, formaldehyde, acetaldehyde, and combinations thereof (col. 3, lines 30-35). With regard to the various materials of the Markush group recited in claim 2, the Examiner would like to note that the materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative precursor materials in the method of Slaugh, as based on the desired treatment to be applied therewith. 

Claims 5, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaugh in view of Shaw (US 4508171 cited by applicant).
 	Slaugh discloses the method as stated above. However, the reference fails to teach a carbonate base and corresponding pH level as claimed. 
With respect to claims 5 and 6, Shaw teaches a well composition including a sulfite and aldehyde. The composition further includes a carbonate base for the purpose of increasing the alkalinity (col. 3, lines 23-33). It would have been considered obvious to one of ordinary skill to include a carbonate base in the method of Slaugh in order to adjust the alkalinity of the composition as needed. 
With respect to claim 8, Shaw teaches the pH a well composition including a sulfite and aldehyde to be between 7.5 -12 according to desired alkalinity. It would be considered obvious to one of ordinary skill to adjust the composition of Slaugh with a base to achieve a pH according to a desired alkalinity. 

Allowable Subject Matter
Claims 3, 4, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0024093 teaches the conversion of the biomass feedstock in the hydrolysis reaction. The components of alpha-hydroxysulfonic acids, including carbonyl compound or incipient carbonyl compound (such as trioxane) with sulfur dioxide and water, should be added to in an amount and under conditions effective to form alpha-hydroxysulfonic acids. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        9/28/2022